Citation Nr: 1439436	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  14-21 253	)	DATE
	)
	)


THE ISSUE

Whether a June 6, 2013 decision of the Board of Veterans' Appeals (Board), which denied legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC), should be revised or reversed on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

This matter comes before the Board on the moving party's motion to revise a June 6, 2013 Board decision, which denied legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  

Because he is ultimately attempting to have his claim for the one-time payment from the FVEC Fund granted, the Board will hereinafter refer to the moving party as "the claimant."  See 38 C.F.R. §§ 20.1401(b), 20.1402 (2013); Hillyard v. Shinseki, 24 Vet. App. 343, 355 (2011), aff'd 695 F.3d 1257 (Fed. Cir. 2012).

The undersigned Veterans Law Judge did not participate in the June 6, 2013 Board decision.  See 38 C.F.R. § 20.1405(a) (2013).  

Following the June 6, 2013 Board decision, the claimant separately submitted multiple motions for reconsideration, all of which were denied by the Board, most recently in March 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Board's June 6, 2013 decision did not incorrectly apply the statutory and regulatory provisions extant at that time by finding that the documents submitted by the claimant were not sufficient to verify that he is an "eligible person" for the one-time payment from the FVEC Fund granted.   

2.  Even if the Board erred in any way, it is not absolutely clear the one-time payment from the FEVC fund would have been granted.


CONCLUSION OF LAW

The claimant's motion for revision of the June 6, 2013 Board decision does not set forth grounds for revising of the June 6, 2013 Board decision on the basis of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claimant maintains that a June 2013 Board decision contains CUE.  

As a threshold matter, the Board finds that the arguments advanced by the claimant allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  In reaching this conclusion, the Board points out that he filed this motion pro se.  Although CUE motions must be pled specifically, a pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further, the "manifestly changed outcome" pleading requirement may be inferred from pro se pleadings, even though not explicitly stated.  See Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).  Accordingly, the Board will proceed with an analysis of the claimant's CUE motion.

As a further preliminary matter, the record appears to be complete, so no referral is necessary to ensure completeness of the record.  See 38 C.F.R. § 20.1405(e) (2013).  Moreover, the claimant was sent notice in June 2014 informing him that the Board had docketed his motion; the letter also directed him to those parts of Title 38 and the rules related to CUE motions.  Otherwise, a motion for revision of a Board decision on the basis of CUE is not a claim for benefits subject to the requirements and duties associated with 38 U.S.C. 5107(a) (imposing a duty to assist).  See 38 C.F.R. § 20.1411(d) (2013).  

A.  Applicable Law - CUE

Generally, unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7111(a); 38 C.F.R. § 20.1100(a) (2013).  All final Board decisions are subject to revision on the basis of CUE, unless the issue was decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400(b) (2013); see also Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003).  Consistent with VA's interpretation of 38 C.F.R. § 20.1409(c), a moving party is limited to one CUE challenge of a Board decision on any claim, and any subsequent CUE challenge on that same claim must be dismissed with prejudice although it may raise new allegations or alterative theories.  Hillyard, 695 F.3d 1257.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a) (2013).  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403(c) (2013).  A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  See King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different if the fact would have been considered.  See id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  See id. at 442.

Examples of situations that are not clear and unmistakable error including (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA's failure to fulfill the duty to assist; and (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  Clear and unmistakable error also does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  The "benefit of the doubt" rule of 38 U.S.C. 5107(b) does not apply to the Board's decision on a motion under this subpart as to whether there was clear and unmistakable error in a prior Board decision.  38 C.F.R. § 20.1411(a).  

B.  Applicable Law - Eligible Service 

Here, the claimant sought a one-time payment from the FVEC Fund, pursuant to Section 1002(c)(1) of the Act, which allows VA to "may make a payment from the compensation fund to an eligible person . . . ."  

The claimant primarily argues that the Board incorrectly applied Section 1002(d) of the Act, which directs that:

An eligible person is any person who-

(1) served-

(A) before July 1, 1946, in the organized military forces
of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or

(B) in the Philippine Scouts under section 14 of the
Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and

(2) was discharged or released from service described in
paragraph (1) under conditions other than dishonorable.
 
(The Board notes that this definition of an "eligible person" mirrors, in all material respects, the defined periods of service set forth in 38 C.F.R. § 3.40.  That regulation identifies found types of service with the Philippine and Insular Forces included for eligibility for VA benefits.  The four categories consistent of: (a) the Regular Philippine Scouts, (b) Other Philippine Scouts, (c) Commonwealth Army of the Philippines, and (d) Guerrilla service.  See 38 C.F.R. § 3.40.  Guerrilla service will be established if the service department certifies either (1) recognized guerrilla service, or (2) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army. This excludes civilians.  See 38 C.F.R. § 3.40(d).)

As also cited by the claimant, Section 1002(i) of the Act directs that "[t]he service of a person as described in subsection (d) is hereby recognized as active military service in the Armed Forces for purposes of, and to the extent provided in, this section."

C.  Discussion

In support of his instant CUE motion, the claimant is not alleging that the incorrect facts were before the Board.  Rather, he is arguing that the Board misapplied the correct facts to the applicable statutory provisions.  

He set forth his argument in greatest detail in an October 2013 written statement.  He argued that the denial of the claim only on the basis of a National Personnel Records Center (NPRC) certification is not correct because it "undermines and violates the provisions of Title 38 of the United States Code, paragraphs (c) (1) which states, obtaining relevant records in non-federal department or agency state or local government."  He maintains that he submitted records from the Philippines government, which are "also considered [a] source of documentary evidence to prove my World War II military service."  

He went on to specify that the Board misapplied subsections (d) and (i) of Section 1002 of the American Recovery and Reinvestment Act of 2009, because "[t]he service of a person described in subsection (d) of section 1002 of the [Act] is hereby recognized as active military service in the Armed Forces of the United States."  He contends that "[t]he act of verification and certification of the World War II military service of a Filipino veteran by the NPRC is out of context of said subsections (d) and (i) of" the American Recovery and Reinvestment Act of 2009 (hereinafter, "the Act").  

Essentially, the claimant maintains that the Board improperly denied the claim because the applicable statutory provisions allowed him to prove that he had eligible service by the documents he submitted from the government of the Philippines.    

(1)  Application of the Law

The Board denied the claim in its June 2013 decision based on a finding that the NPRC certified on multiple occasions that the claimant did not have qualifying active military service as a member of the Philippine Commonwealth Army, including recognized guerrilla service, in the service of the United States Armed Forces.  The Board concluded that it was bound by NPRC's certification, citing Duro v. Derwinski, 2 Vet. App. 530 (1992).

The Board recognized that the claimant submitted multiple documents in support of his claim.  The Board found that these documents confirmed the claimant's status as a Filipino veteran, but otherwise failed to satisfy the requirements of 38 C.F.R. § 3.203.  The Board reasoned that the documents were not official documents of the appropriate United States service department.  As such, the Board concluded, they could not be accepted as verification of service for the purpose of determining eligibility for VA benefits, including the one-time payment from the FVEC Fund.

The Board now finds that the June 2013 Board decision did not misapply the applicable statutory provisions of the Act cited by the claimant.  

Again, the claimant maintains that the documents he submitted were sufficient to verify that he was an "eligible person" under the Act.  In determining whether the claimant was an "eligible person," the Board's June 2013 decision acknowledged that evidence of service submitted by a claimant may be accepted for the purpose of establishing entitlement to benefits if multiple conditions were met, including that "[t]he evidence is a document issued by the service department."  38 C.F.R. § 3.203(a)(1).  Ultimately, the Board found that the documents submitted by the claimant were not issued by the service department.  In reaching this determination, the Board applied 38 C.F.R. § 3.203(c), which requires that:

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of paragraph (a) of this section (and paragraph (b) of this section in pension claims), VA shall request verification of service from the service department.  

In this regard, the Board did not err.  The key term in Section 1002(d) is "eligible person."  This term is central to the rest of the Act because it directs that VA may only make the one-time payment to a person who is eligible.  As directed by 38 C.F.R. § 3.203, the only way to verify whether an applicant is an "eligible person" is through the service department (whether directly from the service department or indirectly from documents submitted by a claimant where those documents were issued by the service department).  VA is prohibited from finding that a person served in the U.S. Armed Forces based on anything other than a document issued by a service department or verification by a service department.  See Tagupa v. McDonald, 11-3575, __ Vet. App. __, 2014 WL 4199213, *4 (August 26, 2014).  Thus, contrary to the claimant's arguments, copies of records from jurisdictions other than the United States service departments, such as records from the Philippines government, cannot, as a matter of law, verify that he is an "eligible person" under the Act.  

Section 1002(d) of the Act does not alter this requirement.  It simply defines who an "eligible person" is, and Section 1002(i) states that once a person is found eligible, his service will recognized as active military service in the Armed Forces, warranting an FVEC one-time payment.  Neither Section 1002(d) nor Section 1002(i) prescribes or modifies how to verify that an applicant is an "eligibility person."  The only authority for doing so is in 38 C.F.R. § 3.203, which is a rigid requirement that restricts VA's discretion to accept only documents issued by a service department.  See Tagupa v. McDonald, 11-3575, __ Vet. App. __, 2014 WL 4199213, *4 (August 26, 2014).  

Accordingly, the Board did not misapply the Act or § 3.203 in finding that the documents submitted by the appellant could not verify that he was an "eligible person" based on its determination that those documents were not issued by the service department, a fact the claimant does not dispute.  

The claimant also has not argued that the responses from NPRC did not satisfy the requirement for verification of service from the "service department."  The Court of Appeals for Veterans Claims (Court) in August 2014 indicated that responses from the NPRC may not be adequate in this regard.  See, e.g., Tagupa v. McDonald, 2014 WL 4199213, *6.  The Court based this conclusion on a finding that a Memorandum of Understanding (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) contains "ambiguous language" that "preclude[d] the Court from finding that the Department of the Army delegated its duty to make administrative determinations verifying service to NARA, or its agency, NPRC."  Tagupa, 2014 WL 4199213, *6.  The Court explained that "[b]ased on the provisions in the MOA . . . it is unclear whether the MOA assigns to NARA the authority to make administrative determinations verifying service or assigns to NARA the duties to act simply as a reference librarian."  Tagupa, 2014 WL 4199213, *5.  Important here, however, the Court in Tagupa went on to acknowledge that "[f]rom its prior decisions as well as decisions from the Federal Circuit, the Court recognizes that 'NPRC' and 'the service department' [were] used interchangeably."   Tagupa, 2014 WL 4199213, *5.  The Court's acknowledgment demonstrates that it was not undebatable at the time of the June 2013 Board decision that the NPRC was not authorized to verify that the claimant here was not an "eligible person."  See, e.g., 38 C.F.R. § 20.1403(e).  As such, it is not clear, based on the law in effect in June 2013, that the NPRC's responses relied on by the Board were not from the "service department."  

As a final matter, the Board notes that the claimant also cited "Title 38 of the United States Code, paragraphs (c) (1)" in support of his CUE motion.  He did not identify the specific section of Title 38 to which he was referring.  However, the language he quoted mirrors that of 38 C.F.R. § 3.159(c)(1), which defines VA's duty to assist a claimant in "[o]btaining records not in the custody of a Federal department or agency."  The Board could not have incorrectly applied this regulation to his claim, however, because it is only relevant to defining VA's duty to assist a claimant in obtaining evidence to substantiate a claim.  It is not relevant to verifying whether someone is an "eligible person" under the Act.  In other words, even if VA might have had a duty to assist the claimant in obtaining relevant evidence,  it does not follow that the obtained evidence would actually verify that he was an "eligible person."  Thus, the Board did not incorrectly applied the Act and § 3.203, which are at issue here, by rejecting the documents obtained (actually, submitted by him) and, instead, requiring verification by the "service department."  

In summary, the Board finds that the Board's June 2013 determination did not incorrectly apply the law in finding that the documents submitted by the claimant were not sufficient to verify his service because they were not issued by the "service department."  

(2) Outcome Determinative

Even assuming that there was any error on the Board's part in requiring verification from the service department, it is not clear that the outcome would undoubtedly have been different.  

In this regard, the evidence of record before the Board in June 2013 included multiple documents submitted by the claimant in support of his appeal.  However, it is not undebatable that these documents verified his eligibility for the FVEC.  

The claimant submitted multiple documents, including, for instance, a document dated January 28, 1949, from the Headquarters, National Defense Forces.  It lists the claimant's dates and units of assignment, including when he "[j]oined and [was] inducted into the Guerrilla as 1" Sgt [sic]" and when he was "Honorably discharged from the service of the PA."  This document is signed by a "Major, AGS // Chief, Adm Sv Br., OTAG."  He also submitted a Certificate of Discharge, which was issued by the Commonwealth of the Philippines, Philippine Army.  It identifies the claimant as being relieved from active duty or discharge by reason of "Civilian guerrilla request discharge."  (The claimant submitted additional evidence to VA in July 2013, which was one month after the Board's June 2013 decision.)  

None of this evidence undebatably shows that the Board erred in finding that the claimant was not an "eligible person" because none of these documents undebatably establish that his guerrilla service was "unrecognized guerrilla service" involving "service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army".  See 38 C.F.R. § 3.40(d). 

The claimant also submitted a newspaper article entitled "Ruling opens US doors to 20,000 more vets."  This article explains that a decision of the United States Court of Appeals for the Ninth Circuit allowed "veterans seeking American citizenship [to] submit documents from their homeland as proof they fought under US command in World War II."  This article does not undebatably establish the claimant as an "eligible person."  To the contrary, it does not refer to the instant claimant in any manner.  Furthermore, the wording of this article demonstrates the tentative nature of the Ninth Circuit's decision where it explains that "documentation from the Philippines could satisfy the act's requirements . . . ."  (Emphasis added).  By implication, the documentation from the Philippines might not satisfy the requirements.  In either event, the Act at issue in that case involved an interpretation of the Nationality Act of 1942, rather than the Act at issue before the Board in June 2013.  For these reasons, the newspaper article does not undebatably establish that the Board erred in finding the claimant was not an "eligible person."  

As a final matter, the Board notes that reasonable minds might differ, but it is not undebatable that the outcome would have been different if the Board had sought verification of service directly from the Department of the Army rather than NPRC.  Rather, this situation is more analogous to the Board having been required to send a medical report back for clarification; it is a procedural step not absolutely certain to eventually have resulted in a grant of benefits.  See, e.g.,  King, 26 Vet. App. at 441.  Thus, even assuming that the Board should have directed that a request be sent to the Department of the Army, rather than NPRC, it is not absolutely certain that the Army's response would have resulted in the claimant being found an "eligible person."  

In summary, it is not undebatable that the Board incorrectly applied the Act by requiring verification of the claimant's status as an "eligible person" from the service person.  Even assuming an error had been made, it is also not undebatable that the claimant would have been granted the benefit sought had any error not been made.  For these reasons, the claimant's motion is insufficient to sustain a finding that there was CUE in the June 2013 Board decision.  As such, the motion for revision of the June 2013 Board decision must be denied.  

ORDER

The motion for revision of the June 6, 2013 Board decision on the basis of clear and unmistakable error is denied.  





                       ____________________________________________
	STEVEN D. REISS 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



